DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-30 are currently pending.
	Claims 1-30 are rejected.

Priority
	The instant Application claims the benefit of domestic priority to US provisional application 62/562,978, filed 09/25/2017. Accordingly, each of claims 1-30 are afforded the effective filing date of the 09/25/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/08/2020 is in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action. It is noted that several of the references were missing indication of page numbers and that one reference was not in English. These references 
Applicant is reminded that it is desirable to avoid the submission of long lists of documents if it can be avoided. As set forth in MPEP 2004, applicant is directed to eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yah Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5 Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d1823 (Fed. Cir. 1995). Applicant has cited close to 600 references, many of which are irrelevant to the claimed invention including certain office actions from the USPTO and office actions from non-US countries not directly related to the claimed invention. Applicant is cautioned against burying material references and the appearance of inequitable conduct in this application.

Drawings
The drawings are objected to because: 
the adaptor shown in FIG. 3, step 4, with reference number 332 is described in the disclosure as 334 at [0182] and in FIG. 3, step 3;
the disclosure discusses removing non-unique molecular labels at block 640 and 644, but it seems that this action only occurs at block 640;
FIG. 19 incorrectly identifies SEQ ID NO’s: 6 (TTCAAACA) and 11 (TTCAAAAA)  on the right side of the figure. SEQ ID NO 6 is entered on the Sequence Listing as 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 516.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: block 532; 1212a-c and 1214a-b at [0259]; and computer system 1300 at [0261].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
	The Sequence Listing filed 09/24/2018 is accepted.



Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 09/24/2018.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract contains the implied phrase “Disclosed herein”. Appropriate correction is required.
Disclosure
The disclosure is objected to because of the following informalities: 
Paragraph [0062] recites "however .  
Paragraph [0266] recites a high expressor gene “ATCB” in reference to FIGS. 15 and 16, while FIGS. 15 and 16 are labeled as “ACTB”. ACTB appears to be the correct name for the gene (beta-actin). 
	The use of the terms Dynabead, Sephadex/Sepharaose beads, and PreciseTM, as example, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™ , or ® following the terms. Applicant is requested to review the Specification and Drawings for all instances.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Interpretation
Claim Terminology
In claim 1 and any claims dependent therefrom, under the broadest reasonable interpretation (BRI), the recited “collapsing” reads on any method for attributing, attaching, or combining similar sequences, including those methods commonly employed in the art for producing consensus sequences. Non-limiting examples are provided in the instant application, for example, at [0192, 0221].
In claim 26 and any claims dependent therefrom, under the BRI, the recited “adjusting the sequencing data after collapsing the sequencing data in (iv), (vi), and (viii) and removing the one or more putative sequences of the target that correspond to the one or more chimeric sequences of the target in (x)” reads on any adjustment to the sequencing data, including filtering, normalizing, etc., performed after step (x) of claim 1, but before step (xi). Non-limiting examples are provided in the instant application, for example, in Example 4 at [0276-0282].

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, while being enabling for methods of determining the number of targets when the targets are a type of nucleic acid, does not reasonably provide enablement for methods of determining the number of targets when the target is any other polymer or any other type of target. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation”. These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
In considering the factors for the instant claims:
a) In order to practice the claimed invention one of skill in the art must be able to determine the number of any target, by the labeling, sequencing, and analysis steps of the claims. 
b) The specification provides guidance for determining the number of nucleic acid targets where the targets are mRNA in Fig 2, and the summary in paragraphs [0059-0068] on pages 14-18. Targets are defined as being types of nucleic acids (RNA, DNA, mRNA, MicroRNA, tRNA et al.). Proteins and lipids are also allegedly contemplated [0088]. The specification provides detailed guidance on what types of nucleic acids are to be employed [0076-0079]. Stochastic barcoding is defined as “the random labeling of nucleic acids” [0087]. Stochastic barcodes are defined as “a polynucleotide sequence comprising labels of the present disclosure” [0085]. They can comprise a molecular label or tag (0085, Fig 1, 0093]. The “molecular label” is defined as a nucleic acid sequence that provides identifying information for the specific type of target nucleic acid species hybridized to the stochastic barcode [0110]. The “labels” to be used are nucleic acid “molecular labels” [0074, Fig 1]. The only type of sequencing disclosed are methods of sequencing nucleic acids, such as next-generation sequencing (NGS) [0004, 0175, 0182, 0235-0238]. “Collapsing” the sequence data as referred to in the claims is disclosed as attributing the occurrence of the child molecular label to the parent molecular label [0192, 0221]. The technique of “directional adjacency” to be used in clustering molecular labels and correcting errors is disclosed as “recursive substitution error correction (RSEC)” [0215]. An example of the distance measure used in determining whether certain molecular labels should be collapsed with the original, includes a Hamming distance [0190]. Estimating the number of labeled targets is then defined in paragraph [0192, 0209, 0229, 0234].
c) The specification provides working examples of determining the number of targets using the method of claim 1 to label nucleic acids in examples 1-13. No working examples are 
d) The invention is drawn to methods of determining occurrences of targets where the targets comprise any entity, including nucleic acids, polymers, polypeptides, lipids, etc.
e), g) The state of the art of attempting to count the number of specifically labeled targets in a sample can be represented by Peng et al. (IDS reference #458) or Fodor et al. (IDS reference #176). Each of these references make clear that the type of stochastic barcoding employed in the claims, which include a molecular label, are to be employed to determine nucleic acid targets. The structure of the barcode, the steps of barcoding, the steps of sequencing etc. are all directed to nucleic acid examples, and not any other type of polymer. There is no direction as to how to utilize stochastic barcoding on proteins, lipids, polymers or any other entity from a sample.
f) The skill of those in the art of molecular biology is high.
h) The claims are broad because they are drawn to determining the number of targets, wherein the target is unlimited in structure.
The skilled practitioner would first turn to the instant specification for guidance to practice methods of determining the number of targets other than nucleic acid targets. However, the instant specification does not provide specific guidance to practice these embodiments. As such, the skilled practitioner would turn to the prior art for such guidance, however, the prior art shows that stochastic barcoding is designed for use with nucleic acids, and provides no direction for use with any other type of target. Finally, said practitioner would turn to trial and error experimentation to determine how to apply stochastic barcoding to any other type of target, which represents undue experimentation. 


35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “(iv) collapsing the sequencing data obtained using the clusters of putative sequences of the target identified in (iii)”, “(vi) collapsing the sequencing data using the clusters of molecular label sequences identified in (v)”, and “(viii) collapsing the sequencing data using the clusters of combination sequences identified in (vii)”. First, it is unclear whether the recited “sequencing data obtained using” in step (iv) is a typographical error, or whether the claim should be interpreted, under the BRI, as the sequencing data obtained by the clustering step (iii) are collapsed or as the sequencing data are collapsed using the clusters obtained in step (iii). Under the BRI, the steps (iv), (vi), and (viii) are each performed on the i.e., if step (v) is intended to be performed on sequencing data of step (b) or on the output of step (iv), as is supported in the specification at [0219-0222] and FIG. 8. For examination purposes, the claim is interpreted under the BRI. Clarification is requested via claim amendment.
Claim 1 recites the limitation “(xi) estimating the occurrence of the target, wherein the occurrence of the target estimated correlates with the number of molecular label sequences counted in (ii) after collapsing the sequencing data in (iv), (vi), and (viii) and removing the one or more putative sequences of the target that correspond to the one or more chimeric sequences of the target in (x)”. The meaning of the term “after” is unclear. Under the BRI, the molecular label sequences are counted, the sequence data are collapsed, and the chimeric sequences are removed, i.e., the steps are performed in the order listed in (i)-(x), or the molecular label sequences are counted after collapsing the sequencing data and removing the chimeric sequences, i.e., the steps are not performed in the order listed. Thus, it is not clear what value is being correlated in order to estimate the occurrence of the target in step (xi). Clarification is requested via claim amendment.
Claim 12 recites the limitation “the sequences of the target in the sequencing data counted in (b)” of claim 1. As claim 1, step (b), does not recite a counting step, it is unclear whether claim 12 was intended to recite the counting step (c) (ii) of claim 1, or whether the claim was intended to recite the sequencing data obtained in step (b), rather than counted. Clarification is requested via claim amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method for quantifying stochastically barcoded targets [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing, and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claim 1: (i) identifying putative sequences of the target in the sequencing data; (ii) counting occurrences of molecular label sequences associated with the putative sequences of the target in the sequencing data identified in (i); (iii) identifying clusters of the putative sequences of the target; (iv) collapsing the sequencing data obtained using the clusters of putative sequences of the target identified in (iii); (v) identifying clusters of the molecular label sequences associated with the putative sequences of the target; (vi) collapsing the sequencing data using the clusters of molecular label sequences identified in (v); (vii) identifying collapsing the sequencing data using the clusters of combination sequences identified in (vii); (ix) identifying one or more putative sequences of the target that correspond to one or more chimeric sequences of the target, wherein occurrences of the one or more putative sequences of the target that correspond to the one or more chimeric sequences of the target are smaller than occurrences of remaining one or more putative sequences of the target that do not correspond to the one or more chimeric sequences of the target; (x) removing the one or more putative sequences of the target corresponding to the one or more chimeric sequences of the target identified in (ix) from the sequencing data; and (xi) estimating the occurrence of the target, wherein the occurrence of the target estimated correlates with the number of molecular label sequences counted in (ii) after collapsing the sequencing data in (iv), (vi), and (viii) and removing the one or more putative sequences of the target that correspond to the one or more chimeric sequences of the target in (x).
Dependent claims 6-25 recite additional steps that further limit the judicial exceptions in independent claim 1 and, as such, are further directed to abstract ideas. For example, claim 6 further limits the identification of clustering; claim 7 further limits the adjacency order of the sequences; claim 8 further limits the directional adjacency threshold; claim 9 further limits the adjacency order of the sequences; claim 10 further limits the adjacency order of the sequences; claim 11 further limits sequence collapsing; claim 12 further limits the identification of clustering; claim 13 further limits the adjacency order of the sequences; claim 14 further limits the directional adjacency threshold; claim 15 further limits the adjacency order of the sequences; claim 16 further limits the adjacency order of the sequences; claim 17 further limits sequence 
Dependent claim 26: adjusting the sequencing data after collapsing the sequencing data in (iv), (vi), and (viii) and removing the one or more putative sequences of the target that correspond to the one or more chimeric sequences of the target in (x).
Dependent claims 27-30 recite additional steps that further limit the judicial exceptions in dependent claim 26 and, as such, are further directed to abstract ideas. For example,  claim 27 further limits the adjustment of the sequencing data; claim 28 further limits the threshold for adjusting the sequencing data; claim 29 further limits the statistical analysis for thresholding; claim 30 further limits the negative binomial distributions of the statistical analysis.

The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually identify, collapse, remove, count, estimate, and adjust sequences. There are no specifics as to the methodology involved in “identifying”, “collapsing”, “removing”, “counting”, “estimating”. and “adjusting” sequences, and thus, under the BRI, one could simply, for example, make a list of sequences, identify and collapse similar sequences, and remove chimeric sequences with pen and paper, followed by counting, estimating, and adjusting these sequences in the mind or with pen and paper. Other steps, recited in the dependent claims, further include that the identifying and adjusting techniques are performed using mathematical techniques (e.g., directional adjacency and statistical analysis), as is supported by examples in the Specification, such RSEC [0189]; Hamming distance [0190]; thresholding analyses [0193].  
Therefore, claim 1 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “(a) stochastically barcoding a plurality of targets…; (b) obtaining sequencing data of the stochastically barcoded targets”.
Dependent claims 2-5 recite steps that further limit the recited additional elements in the claims, i.e. the composition of targets in the claims.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “barcoding” and “obtaining sequencing data”, perform functions of collecting the data needed to carry out the abstract idea. Data gather does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exceptions alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional 
With respect to the instant claims, the prior art to Jabara et al. (US 2016/0026758 A1, IDS reference) discloses that stochastically barcoding sequences and obtaining sequencing data are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0005]. Additionally, the disclosure refers to commercially available products for stochastic barcoding [0059]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1-9, 11-15, 17-21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (Science, 2015, 347(6222), pp. 1258367-1-8, IDS reference #382), Hamady et al. (Nature Methods, 2008, 5(3), pp. 235-237, IDS reference #398), in view of Bolotin et al. (Nature Methods, 2015, 12(5), pp. 380-381, Supplemental, pp. 1-14, and Documentation, pp. 1) and Edgar (bioRxiv, 2016, pp. 1-21) as evidenced by Smyth et al. (Gene, 2010, 469, pp. 45-51).
	Claim 1 recites a method for determining occurrences of targets, comprising: (a) stochastically barcoding a plurality of targets using a plurality of stochastic barcodes to create a plurality of stochastically barcoded targets, wherein each of the plurality of stochastic barcodes comprises a cell label and a molecular label, wherein molecular labels of at least two stochastic barcodes of the plurality of stochastic barcodes comprise different molecular label sequences, and wherein at least two stochastic barcodes of the plurality of stochastic barcodes comprise cell labels with an identical cell label sequence; (b) obtaining sequencing data of the stochastically barcoded targets; and (c) for at least one target of the plurality of targets:(i) identifying putative sequences of the target in the sequencing data; (ii) counting occurrences of molecular label sequences associated with the putative sequences of the target in the sequencing data identified in (i); (iii) identifying clusters of the putative sequences of the target; (iv) collapsing the sequencing data obtained using the clusters of putative sequences of the target identified in (iii); (v) identifying clusters of the molecular label sequences associated with the putative sequences of the target; (vi) collapsing the sequencing data using the clusters of molecular label sequences identified in (v); (vii) identifying clusters of combination sequences, wherein each combination sequence comprises a sequence of the sequences of the target and an associated molecular label 
Regarding claim 1, the prior art to Fan discloses an approach for gene expression cytometry combining next-generation sequencing with stochastic barcoding of single cells. (Abstract). Regarding step (a), Fan teaches using a combinatorial library of beads bearing cell- and molecular-barcoding capture probes (i.e., stochastic barcodes comprising a cell label and a molecular label) to uniquely label transcripts (i.e., targets) (abstract). As Fan teaches that the molecular indices are variable while the cell label is identical for all oligonucleotides per cell (Fig. 1B), it is considered that Fan fairly teaches the limitations of step (a). Regarding step (b), Fan teaches sequencing the amplification products (i.e., the stochastically barcoded targets) to reveal the cell label, the molecular index, and the gene identity (page 1258367-1, column 3, paragraph 3). Regarding step (c), Fan discusses data analysis (page 1258367-7, column 3, paragraph 2 through page 1258367-8, column 1, paragraph 1). Regarding step (c)(i), Fan teaches i.e., identifying putative sequences of the target). Fan teaches grouping reads first by cell label, then by gene identity (step (c)(iii)) and molecular index (step (c)(v)). Fan teaches that in order to calculate the number of unique molecules per gene (step (c)(ii and xi)), the molecular indices of reads of the same gene transcript from the same cell were clustered (step (c)(vi)). Fan teaches that their computation analysis collapses the reads with the same molecular index and gene sequence (i.e., putative sequences of the target) into a single entry (page 1258367-1, column 3, paragraph 3), which reads on collapsing clusters of the molecular label sequences associated with the putative sequences of the target (step (c)(vi)) or clusters of combination sequences (steps (c)(vii-viii)). As the metes and bounds of the claim are unclear as explained above in the 35 U.S.C. 112(b) rejection, it is considered that Fan fairly teaches these limitations.
Fan does not teach collapsing the sequencing data based on the clusters of putative sequences of the target (step (c)(iv)) or identifying and removing chimeric sequences (steps (c)(ix-x)).
However, the prior art to Bolotin discloses a universal framework that processes big immunome data from raw sequences to quantitate clonotypes to correct PCR errors (page 380, column 2, paragraph 1). Bolotin teaches clustering clonotypes (i.e., putative sequences of the target) with small numbers of mismatches (step (c)(iii)) (Supplemental, pages 3-4, algorithm steps 3 and 4) and attaching (i.e., collapsing) clonotypes with smaller abundances to the highly similar parent clonotype with significantly greater abundance (step (c)(iv)) (Supplemental, pages 3-4, algorithm step 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine 
	Fan and Bolotin teach a method of correcting errors in molecular label and target sequences as above. However, neither Fan nor Bolotin specifically disclose the elements of steps (ix-x) regarding identifying and removing chimeric sequences.
	However, the prior art to Edgar discloses an algorithm for denoising, or error correcting, Illumina amplicon reads (abstract). Edgar teaches that PCR chimeras form when an incomplete amplicon primes extension into a different biological template (page 1, paragraph 1). Regarding claim 1, step ix, Edgar teaches comparing two algorithms for chimera detection (i.e., identifying chimeric sequences) (Chimera filtering, pages 9-13). Edgar teaches correcting point errors to obtain an accurate set of amplicon sequences, or ZOTUs, followed by filtering of chimeric amplicons (claim 1, step (x)) (page 2, paragraph 1). While Edgar does not specifically disclose that the occurrences of the chimeric sequences are smaller than the occurrences of the non-step xi. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Fan and Bolotin as described above with the method of Edgar for denoising and filtering chimeras because the inclusion of chimeric sequences in sequencing data would lead to inaccurate quantification. The motivation to remove chimeras would have been to denoise, or error correct, sequences with PCR amplification errors, as taught by Edgar (abstract). The nature of the problem to be solved, retaining sequencing data with errors for quantitative assessment, as well as the need to remove chimeric sequences to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate method for clustering and collapsing similar sequencing reads and for removing chimeric sequences. Therefore, it would have been obvious to use the method for clustering and collapsing similar sequencing reads (as shown in Fan and Bolotin) in combination with the method for removing chimeric sequences (as shown in Edgar).  
claim 2, Fan in view of Bolotin and Edgar teach claim 1 as described above. Fan teaches oligonucleotides that have an mRNA capture sequence (page 1258367-1, column 2, paragraph 3) which captures all polyadenylated RNAs (i.e., the plurality of targets comprises targets of the whole transcriptome of a cell) (page 1258367-4, column 3, paragraph 3).
Regarding claim 3, Fan in view of Bolotin and Edgar teach claim 2 as described above. Fan teaches selecting a panel of 12 genes for analysis (page 1258367-1, column 3, paragraph 4), but also teaches that, as all polyadenylated RNAs are captured and archived, one can elect to study any arbitrary sets of genes (i.e., the plurality of targets comprises a gene) (page 1258367-4, column 3, paragraph 3).
Regarding claim 4, Fan in view of Bolotin and Edgar teach claim 3 as described above. Fan teaches that their technique, CytoSeq, provides nucleotide precision along with quantitative gene expression information and could be applied to qualitative examinations of genetic structure across individual cells, such as mutations or variants, T cell receptors, or immunoglobulins (page 1258367-4, column 3, paragraph 3).
Regarding claim 5, Fan in view of Bolotin and Edgar teach claim 1 as described above. Fan teaches selecting a panel of 12 genes for analysis (i.e., the putative sequences of the target) (page 1258367-1, column 3, paragraph 4). As Fan teaches an example of genes with numerous nucleotide differences, it is considered that this range encompasses the instantly claimed range of at least one nucleotide difference.
Regarding claims 6, 12, and 18, Fan in view of Bolotin and Edgar teach claim 1 as described above. Fan in view of Bolotin teach identifying clusters of putative i.e., identifying clusters using directional adjacency) (page 1258367-7, column 3, paragraph 2). Bolotin also teaches correcting for PCR and sequencing errors using a heuristic multilayer clustering (i.e., identifying clusters using directional adjacency) (page 380, column 2, paragraph 3 and Supplemental figure on page 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Fan or Bolotin for clustering the different types of sequences taught by Fan and Bolotin because these clustering algorithms would be expected to predictably cluster any nucleotide sequences. Therefore, the basic technique of clustering nucleotide sequences, either molecular labels, targets, or combinations of the two, would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade.
Regarding claims 7, 13, and 19, Fan in view of Bolotin and Edgar teach claims 6, 12, and 18 as described above. Fan teaches using an edit distance of 1 to define clusters (i.e., the sequences within a cluster are within a predetermined directional adjacency threshold of one another) (page 1258367-7, column 3, paragraph 2).
Regarding claims 8, 14, and 20, Fan in view of Bolotin and Edgar teach claims 7, 13, and 19 as described above. Fan teaches using an edit distance of 1 nucleotide to define clusters (page 1258367-7, column 3, paragraph 2). Fan teaches that the cell barcodes were designed to 
Regarding claims 9, 15, and 21, Fan in view of Bolotin and Edgar teach claims 7, 13, and 19 as described above. Fan does not teach parent and children sequences.
However, Bolotin teaches clustering by organizing matched clonotypes in a hierarchical tree, where each child layer is highly similar to its parent but has significantly smaller abundance (i.e., clusters comprise one or more parent sequences and one or more children sequences of the one or more parent sequences) (page 4, paragraph 2). Bolotin Documentation teaches that the clusteringFilter.specificMutationProbability parameter controls the relative counts between two clones in adjacent layers (i.e., parent and child sequences) and has a default value of 1E-3 (i.e., a predetermined directional adjacency occurrence threshold) (Clustering strategy). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the collapsing method of Fan with the collapsing method of Bolotin in order to set a cut off value between a parent and its children. The motivation would have been to provide a level of significant distinction between the sequences, as taught by Bolotin Supplemental (page 4, paragraph 2). Therefore, the substitution of the collapsing method of Bolotin for the collapsing method of Fan is no more than the simple substitution of one known element for another.
Regarding claims 11, 17, and 23, Fan in view of Bolotin and Edgar teach claim 1 as described above. Fan in view of Bolotin teach identifying clusters of putative sequences of the target, clusters of the molecular label sequences associated with the putative 
However, Bolotin teaches clustering by organizing matched clonotypes in a hierarchical tree and attaching (i.e., attributing) small abundance clonotypes (i.e., children)  to the parent clonotype with significantly greater abundance (page 4, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Fan for clustering the different types of sequences taught by Fan and Bolotin because these collapsing algorithms would be expected to predictably collapse any clustered nucleotide sequences. Therefore, the basic technique of collapsing clusters of nucleotide sequences, whether the clusters comprise molecular labels, targets, or combinations of the two, would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade. Further, it would have been obvious to substitute the collapsing method of Fan with the collapsing method of Bolotin because both methods accomplish the same goal. Therefore, the substitution of the collapsing method of Bolotin for the collapsing method of Fan is no more than the simple substitution of one known element for another.  
Regarding claim 24, Fan in view of Bolotin and Edgar teach claim 1 as described above. Fan does not teach identifying chimeric sequences.
However, Edgar teaches that UCHIME2 and DADA2 use similar algorithms for chimera detection in denoised amplicons, where both construct a model of the query sequence from i.e., identifying a putative sequence of the putative sequences of the target associated with the one molecular label sequence with an occurrence smaller than a chimeric occurrence threshold as corresponding to a chimeric sequence of the one or more chimeric sequences of the target).
Regarding claim 25, Fan in view of Bolotin and Edgar teach claim 24 as described above. Fan does not teach identifying chimeric sequences.
However, Edgar teaches that UCHIME2 requires an abundance ratio of at least two as described above, and that DADA2 requires only that the parents are more abundant than the query (i.e., the chimeric occurrence threshold is an occurrence of a putative sequence of the putative sequences of the target associated with the one molecular label sequence that is greater than an occurrence of any other sequence of the putative sequences of the target) (page 10, paragraph 2).
Regarding claims 24-25, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the error-correction method of Fan in view of Bolotin with the chimera identification and filtering methods of Edgar because the inclusion of chimeric sequences in sequencing data would lead to inaccurate quantification. The motivation to include a chimeric occurrence threshold would have been to provide more or less strict settings for identifying sequences as chimeras and removing them, as taught by Edgar (page 10, paragraph 2). The nature of the problem to be solved, retaining sequencing data with errors for quantitative assessment, as well as the need to remove 
Regarding claim 26, Fan in view of Bolotin and Edgar teach claim 1 as described above. Fan teaches constructing a table containing the digital gene expression profile of each cell for each sample after clustering reads into unique transcript molecules based on molecular indices, and then filtering the table (i.e., adjusting the sequencing data after collapsing the sequencing data)  (page 1258367-7, column 3, paragraph 2 through page 1258367-8, column 1, paragraph 1). 
Regarding claim 27, Fan in view of Bolotin and Edgar teach claim 26 as described above. Fan teaches filtering the table of unique transcript molecules to remove unique molecules that were sequenced only once (i.e., thresholding molecular label sequences associated with the putative sequences of the target to determine signal molecular label sequences and noise molecular label sequences) (page 1258367-8, column 1, paragraph 1). 

B.	Claims 10, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Bolotin and Edgar, as applied to claim 1 above, and in further view of Smith et al. (IDS reference #478).
Regarding claims 10, 16, and 22, Fan in view of Bolotin and Edgar teach claims 9, 15, and 21 as described above. Fan does not teach a predetermined directional adjacency occurrence threshold, and while Bolotin teaches an example of a parent having greater than twice the counts of the children less one (Supplemental, page 4), Bolotin does not particularly disclose a predetermined directional adjacency occurrence threshold that is twice an occurrence of a child sequence less one.
However, the prior art to Smith discloses network-based methods to account for errors in unique molecular identifiers, or UMIs, in single-cell RNA-seq data sets (abstract). Smith teaches an adjacency method for resolving complex networks of UMIs with and without errors (page 493, column 1, paragraph 3). Smith teaches generating networks from the UMIs at a single locus (i.e., a putative target sequence), in which directional edges connect nodes a single edit na ≥ 2nb – 1, where na (i.e., parent) and nb (i.e., children) are the counts of node a and node b (page 493, column 2, paragraph 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the threshold default value for controlling the ratio of adjacent layers (i.e., parent and child sequences) of Bolotin with the threshold for associating UMIs as taught by Smith because these methods would be expected to achieve similar goals with different levels of sensitivity. The motivation would have been to choose a threshold that would allow for a ratio between the final counts for the true UMI and the erroneous UMI generated from a PCR error that would rarely be less than twofold while accounting for UMIs with low counts with the – 1 where the 2n threshold alone is too conservative, as taught by Smith (page 493, column 2, paragraph 1). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the threshold of Smith for the threshold of Bolotin for the predictable result of identifying parent sequences in clusters. 
C.	Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Bolotin and Edgar, as applied to claim 27 above, and in further view of Wagner et al. (Theory in Biosciences, 2013, 132, pp. 159-164) as evidenced by Anders et al. (Nature Proceedings, 2010, pp. 1-13).
Regarding claim 28, Fan in view of Bolotin, and Edgar teach claim 27 as described above. Fan does not teach that thresholding the molecular label sequences associated with the putative sequences of the target comprises performing a statistical analysis on the molecular label sequences of the target.
i.e., signal) or not (i.e., noise) (abstract). Wagner teaches a statistical model (i.e., a statistical analysis) for addressing the problem (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the static filtering criteria of Fan with the statistical analysis for separating expressed and not expressed genes as taught by Wagner because a threshold based on the data could be desired over a static threshold. The motivation would have been to provide a statistical model for making a decision about which genes are expressed or not, rather than making an arbitrary decision, as taught by Wagner (abstract). Thus, it would have been obvious to one of ordinary skill in the art to substitute the method of Wagner for the method of Fan for the predictable result of separating data.
Regarding claim 29, Fan in view of Bolotin, Edgar, and Wagner teach claim 28 as described above. Fan teaches removing the data below a threshold as taught above. Fan does not teach using negative binomial distributions for the statistical analysis.
However, Wagner teaches that the number of transcripts detected in an RNA-seq study are considered as a mixture of two distributions, one that is exponential for transcripts of inactive genes and one that is a negative binomial for actively transcribed genes (i.e., fitting distributions to the data) (abstract and ages 160-161, The model). Wagner teaches calculating i.e., determining an occurrence of signal molecular label sequences n using the two negative binomial distributions) (abstract and pages 160-161, The model). Wagner teaches modeling the distribution of transcripts using the negative binomial distribution as evidenced by Anders (page 160, column 2, paragraph 3). Anders teaches an error model that uses the negative binomial distribution to model the null distribution of count data for statistical inference of RNA expression data (abstract and Section 2 Model).
Regarding claim 30, Fan in view of Bolotin, Edgar, and Wagner as evidenced by Anders teach claim 29 as described above. Fan teaches removing the data below a threshold as taught above. Fan does not teach negative binomial distributions.
However, Wagner teaches fitting a negative binomial distribution for actively transcribed genes as described above.
Regarding claims 29-30, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the static filtering criteria of Fan with the statistical analysis for separating expressed and not expressed genes as taught by Wagner because a threshold based on the data could be desired over a static threshold. It would have been obvious to apply a negative binomial distribution to both the signal molecular label sequences and the noise molecular label sequences as evidenced in Anders because the method of Wagner was based on the method of Anders, and one of ordinary skill in the art would have recognized the need to use a distribution that accurately fits the data. The motivation would have been to choose distributions that describe the data, as transcription events from actively transcribed genes is likely to be a mixture of many different rates of transcriptions, and thus, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-23, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 11-14, and 128-129  of U.S. Patent Application No. 15/605,874 (now allowed) in view of Fan et al. (IDS reference #382), Bolotin et al. (Nature Methods, 2015, 12(5), pp. 380-381), and Edgar (bioRxiv, 2016, pp. 1-21). Although the claims at issue are not identical, they are not patentably distinct from each other because the steps of the claims are both drawn to methods of stochastically barcoding targets in a sample, which are then sequenced, and analyzed for sequencing errors in the molecular label, labeled targets with a certain level of mismatch in the label are combined with the original label, and the labeled targets are adjust using a statistical analysis based on the comparison of two negative binomial distributions. 
The invention of ‘874 is drawn to nucleic acid/RNA targets, while the instant application is drawn to targets that are interpreted as nucleotides. As RNA encompasses nucleotides, and the specification of the instant application defines nucleic acids as a polynucleotide sequence that 
The invention of ‘874 is drawn to identifying and collapsing clusters of molecular labels of the nucleic acid target, while the instant application is drawn to identifying and collapsing clusters of putative sequences of the target, molecular label sequences associated with the putative sequences of the target, and combination sequences, as well as identifying and removing chimeras before estimating the occurrence of the target. The prior art to Fan teaches clustering and collapsing combination sequences of stochastically barcoded targets (page 1258367-1, column 3, paragraph 3) and the prior art to Bolotin teaches clustering and attaching amplified and sequenced clonotypes (Supplemental, pages 3-4, algorithm steps 3-5). It would have been obvious to combine the invention of ‘874 with the types of sequences analyzed by Fan and Bolotin, because the clustering, collapsing, and statistical analysis methods of ‘874 could be predictably applied to any sequencing data. The motivation would have been to rescue low-quality reads by mapping them to high-quality data to preserve maximal quantitative information, as taught by Bolotin (page 380, column 2, paragraph 3). The prior art to Edgar teaches identifying and removing chimeras after correcting point errors in order to infer accurate biological template sequence (page 2, paragraph 1). It would have been obvious to combine the invention of ‘874 with the chimera removal method of Edgar because the inclusion of chimeric sequences in sequencing data would lead inaccurate quantification. The motivation to remove chimeras would have been to denoise, or error correct, sequences with PCR amplification errors, as taught by Edgar (abstract).
Claim 9 of ‘874 is drawn to adjusting the sequencing data, wherein the sequencing depth of the nucleic acid is above a predetermined sequencing depth threshold, whereas claims 26 and 

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art to Macosko (IDS reference #437) discloses a method for capturing single cells along with sets of uniquely barcoded primer beads in tiny droplets that enables large-scale, highly parallel single-cell transcriptomics (In Brief). Macosko teaches aligning reads to a genome and grouping uniquely mapped reads by cell barcode, followed by digital counting of unique molecular identifiers in each gene, within each cell, after merging unique molecular identifiers within an edit distance of 1 (page 33, Read Alignment and Generation of Digital Expression Data) .

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                
                                                                                                                                                                                        /Lori A. Clow/Primary Examiner, Art Unit 1631